Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Chiu (US 3,561,801) discloses hollow frame members connected by connectors; Thompson (US 3,375,030), Biebuyek (US 3,816,011), and Sprague (US 2015/0113904) disclose doors with hollow frame members; Chinese reference (CN 107187066) discloses a train vehicle door with a window; Tazreiter (US 2014/0290529) discloses a window with seals; and Marousek (US 5,924,259) discloses hollow members connected by a corner connector. The prior art of record, including those cited above and those cited by the applicant taken singly or in combination, do not suggest a rail vehicle door leaf/frame including the combination of features configured and arranged as recited in instant independent claims 11 and 13. It is noted that each of the individual features recited in instant claims 11 and 13, such as hollow frames, connections by plugging into one another, riveted/screwed connections, plug-on seals, profiles with corner region radius, profile webs, profile limbs, seal edges, substantially flush seal edge, etc…, by itself is not considered to be patentably significant. However, the combination of these features as the whole arranged and configured as specifically recited in instant independent claims 11 and 13 are considered to be defined over the prior art of record. Claims 12 and 14-17, depending from independent claims 11 and 13, are also considered as being defined over the prior art for the same reason. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617